                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION at ASHLAND

SEAN LAMONT DUDLEY,                    )
                                       )
        Petitioner,                    )      Civil No. 0: 19-113-JMH
                                       )
V.                                     )
                                       )          MEMORANDUM OPINION
J.C. STREEVAL, Warden,                 )               AND ORDER
                                       )
        Respondent.                    )

                        ****    ****       ****    ****

        Sean Lamont Dudley is an inmate at the Federal Correctional

Institution—Ashland in Ashland, Kentucky.            Proceeding without an

attorney, Dudley recently filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241.          [R. 1.]     That submission is

now before the Court on initial review pursuant to 28 U.S.C. §

2243.     See Alexander v. Northern Bureau of Prisons, 419 F. App’x

544, 545 (6th Cir. 2011).

        Dudley’s petition alleges he was wrongfully removed from an

orthopedic chronic care clinic, which resulted in a loss of his

back brace, his lower bunk pass, and ultimately, substandard

medical treatment.      [R. 1.]     Dudley states that he exhausted his

administrative remedies but never received the relief he seeks.

[Id.; R. 1-1.]    He claims a due process interest in the back brace

and lower bunk pass that he lost, and he argues that certain Bureau

of Prisons (“BOP”) policy statements were violated.                 Further,

Dudley    asks   the   Court   to   consider      “whether   ‘but   for’   the
violations, Petitioner’s injury to his left ulnar distal would not

have occurred.”        [R. 1 at 7.]        At the end of his petition, Dudley

asks    the    Court     to   find    the    Warden       liable,    to   vacate    the

administrative remedy responses he has received, and to find

violations of the due process clause and Eighth Amendment.                         [Id.

at 8.]

       The Court will not address the merits of Dudley’s claims,

however, because they are not proper in this 28 U.S.C. § 2241

petition.      “Challenges to the validity of any confinement or to

particulars affecting its duration are the province of habeas

corpus;       requests    for    relief         turning     on    circumstances       of

confinement may be presented in a [civil rights] action.” Muhammed

v. Close, 540 U.S. 749, 750 (2004).                28 U.S.C. § 2241 is typically

a vehicle for challenges to the way a prisoner’s sentence is being

calculated, such as computing sentence credits or determining

parole eligibility, not to the specific conditions of an inmate’s

confinement at a particular facility.                 See id.; see also Terrell

v. United States, 564 F.3d 442, 447 (6th Cir. 2009) (describing

different types of § 2241 challenges).

       Upon    review,    Dudley’s        claims    are    best     characterized    as

concerns regarding the conditions of his confinement.                      After all,

Dudley alleges a due process violation as well as a violation of

his Eighth Amendment right to medical care, both which are typical

civil     rights   claims.           He   should     thus    proceed      with     these

                                            2
constitutional claims via a civil rights complaint pursuant to the

doctrine announced in Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971), not in the present habeas petition.1

     In this circumstance, the Sixth Circuit Court of Appeals has

made clear that a “district court should dismiss the § 2241 claim

without prejudice so the . . . petitioner could re-file as a [civil

rights] claim.   Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir.

2013) (citing Martin v. Overton, 391 F.3d 710, 714 (6th Cir.

2004)).   To assist Dudley in this endeavor, the Court will provide

him with the appropriate forms.   However, Dudley should understand

that if he does file a civil rights complaint with this Court, he

must also either pay the $400.00 in filing and administrative fees

or ask to pay the filing fee in installments by carefully following

the instructions below.

     Accordingly, it is hereby ORDERED as follows:

     1.    Dudley’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [R. 1] is DENIED without prejudice, to Dudley’s

right to reassert his conditions of confinement claims in a civil

rights complaint.

     2.    The Clerk of the Court SHALL SEND Dudley a civil rights

complaint form [EDKY Form 520], an Affidavit of Assets/In Forma



1 Further, to the extent Dudley wishes to bring a negligence or other
tort claim, 28 U.S.C. § 2241 still provides him no relief. He should
instead proceed with any tort claims by way of the Federal Tort Claims
Act (“FTCA”).

                                  3
Pauperis Application [AO-240 Form], and a Certificate of Inmate

Account Form [EDKY Form 523].

     3.     Dudley may file a civil rights complaint regarding his

conditions of confinement claims.         However, he must use the Court-

approved and provided civil rights complaint form [EDKY Form 520].

See Local Rule 5.2(a).        Moreover, if Dudley does file a civil

rights    complaint,   he   must   also    either   pay   the   $400.00   in

administrative and filing fees in full at the time he files his

complaint, or ask to pay the filing fee in installments over time

by completing the following steps:

            a.   completing    the   Affidavit      of    Assets/In   Forma

Pauperis Application [AO-240 Form],

            b.   having the Certificate of Inmate Account Form [EDKY

Form 523] certified by prison staff, and

            c.   filing both documents with the Court.

     4.     This matter is CLOSED and STRICKEN from the Court’s

active docket.

     This the 2nd day of December, 2019.




                                     4
